DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 & 19, drawn to an ion pulse generator and method therefor, comprising: (a) a triboelectric generator, including a first electrode, a spaced apart second electrode and a first triboelectric layer.
Group II, claims 11-18, drawn to a mass spectrometry ionizing system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention: a triboelectric generator, including a first electrode, a spaced apart second electrode and a first triboelectric layer, that is configured to generate a predetermined amount of charge as a result of movement of the first triboelectric layer relative to the second electrode; (b) an ion emitter electrically coupled to the first electrode; and (c) a conductive surface electrically coupled to the second electrode and spaced apart from the ion emitter at a predetermined distance, wherein generation of the predetermined amount of 
The special technical feature of the Group II invention: a mass spectrometry ionizing system, comprising: (a) a triboelectric ion pulse generator that generates ions from gaseous material;(b) a magnetic field generator that generates a magnetic through which the ions travel and deflects the ions by an amount that is a function of mass; and (c) a detector that detects the ions that have been deflected by the magnetic field and determines an amount of deflection experienced by each ion as claimed therein is not present in the invention of Group I.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of an ion pulse generator, comprising a triboelectric generator, this technical feature is not a special technical feature as it does not make a contribution over the prior art. Specifically, US 2014/0078637 A1 (ROBINSON) 20 March 2014 (20.03.2014) teaches an ion pulse generator, comprising: a triboelectric generator (¶[0030]-¶[0036]).  Since none of the special technical features of the Group I or II inventions are found in more than one of the inventions, unity of invention is lacking.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BURTON S MULLINS/Primary Examiner, Art Unit 2832